DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/020056 filed on September 14, 2020 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 103. 


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on September 14, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Patent 6,823,477) in view of Keeriyadath (US Patent Application 2015/0278129 A1).

Claim 1, Cheng teaches an apparatus comprising: a host device comprising a processor coupled to a memory (View Cheng Col. 4, Lines 24-55; Col. 5, Lines 53-61; controller); the host device being configured to communicate over a network with a storage system (View Cheng Col. 4, Lines 43-55; data paths, SAN); the host device comprising: a multi-path input-output driver configured to control delivery of a plurality of input-output operations from the host device to the storage system over selected ones of a plurality of paths through the network (View Cheng Col. 4, Lines 56-65; Col. 5, Lines 12-23; multipath data path, driver); to detect a failure of at least one input-output operation of the plurality of input- output operations over a first path of the plurality of paths (View Cheng Col. 3, Lines 11-25; Col. 8, Lines 10-19; detect failure); and to select a second path of the plurality of paths for retrying the at least one input- output operation (View Cheng Col. 7, Lines 30-54; automatic path selection).


Chen does not explicitly teach to identify whether given ones of a plurality of initiators associated with the plurality of paths comprise given ones of a plurality of virtual initiator instances; to identify given ones of a plurality of virtual input-output servers corresponding to the given ones of the plurality of virtual initiator instances; wherein the selection of the second path is based at least in part on the identification of the given ones of the plurality of virtual input-output servers corresponding to the given ones of the plurality of virtual initiator instances.

However, Keeriyadath teaches to identify whether given ones of a plurality of initiators associated with the plurality of paths comprise given ones of a plurality of virtual initiator instances (View Keeriyadath ¶ 38; VSA); to identify given ones of a plurality of virtual input-output servers corresponding to the given ones of the plurality of virtual initiator instances (View Keeriyadath ¶ 38; VIOS); wherein the selection of the second path is based at least in part on the identification of the given ones of the plurality of virtual input-output servers corresponding to the given ones of the plurality of virtual initiator instances (View Keeriyadath ¶ 38-40, 49; virtual server adapters, failover).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chen with identify whether given ones of a plurality of initiators associated with the plurality of paths comprise given ones of a plurality of virtual initiator instances; to identify given ones of a plurality of virtual input-output servers corresponding to the given ones of the plurality of virtual initiator instances; wherein the selection of the second path is based at least in part on the identification of the given ones of the plurality of virtual input-output servers corresponding to the given ones of the plurality of virtual initiator instances since it is known in the art that virtual machines and servers can be used (View Keeriyadath ¶ 38-40, 49).  Such modification would have allowed a multipath to be failed over.
Claim 13 is the method corresponding to the apparatus of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.
Claim 17 is the medium corresponding to the apparatus of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Keeriyadath further teaches the plurality of virtual initiator instances comprise respective ones of a plurality of virtual host bus adaptors (View Keeriyadath ¶ 38-40; VSA).
Claim 14 is the method corresponding to the apparatus of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.
Claim 18 is the medium corresponding to the apparatus of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  Keeriyadath further teaches in selecting the second path of the plurality of paths for retrying the at least one input- output operation, the multi-path input-output driver is configured to select as the second path a path of the plurality of paths associated with a different virtual host bus adaptor of the plurality virtual host bus adaptors than the first path (View Keeriyadath ¶ 49; failover); and the different virtual host bus adaptor corresponds to a different virtual input-output server of the plurality of virtual input-output servers than a virtual host bus adaptor of the first path (View Keeriyadath ¶ 38; VIOS, VSA).
Claim 15 is the method corresponding to the apparatus of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.
Claim 19 is the medium corresponding to the apparatus of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Keeriyadath further teaches in selecting the second path of the plurality of paths for retrying the at least one input-output operation, the multi-path input-output driver is configured to select as the second path a path of the plurality of paths associated with a different one of the plurality of virtual input-output servers than the first path (View Keeriyadath ¶ 49; failover).
Claim 16 is the method corresponding to the apparatus of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.
Claim 20 is the medium corresponding to the apparatus of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Keeriyadath further teaches in identifying whether the given ones of the plurality of initiators comprise given ones of the plurality of virtual initiator instances (View Keeriyadath ¶ 52; virtual), the multi-path input- output driver is configured to collect data for distinguishing between the plurality of virtual initiator instances  (View Keeriyadath ¶ 38, 40; virtualized multipath I/O) and a plurality of physical initiator components from one or more logical partitions of the host device (View Keeriyadath ¶ 52; physical).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.  Keeriyadath further teaches the data comprises world-wide names corresponding to the given ones of the plurality of virtual initiator instances and to given ones of the plurality of physical initiator components (View Keeriyadath ¶ 52; virtual/physical adapter drivers).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 5.  Keeriyadath further teaches the data comprises at least one of identifying information of the host device and identifying information of the one or more logical partitions of the host device (View Keeriyadath ¶ 3; multiple logical partitions).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Keeriyadath further teaches in identifying given ones of the plurality of virtual input-output servers corresponding to the given ones of the plurality of virtual initiator instances (View Keeriyadath ¶ 38; VIOS), the multi-path input-output driver is configured to collect data mapping the given ones of the plurality of virtual initiator instances to the given ones of the plurality of virtual input-output servers from one or more logical partitions of the host device (View Keeriyadath ¶ 3, 49; multiple I/O).

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 1.  Keeriyadath further teaches in selecting the second path of the plurality of paths for retrying the at least one input- output operation, the multi-path input-output driver is configured to select as the second path a path of the plurality of paths associated with a different virtual initiator instance of the plurality virtual initiator instances than the first path (View Keeriyadath ¶ 49; failover); and the different virtual initiator instance corresponds to a different virtual input-output server of the plurality of virtual input-output servers than a virtual initiator instance of the first path (View Keeriyadath ¶ 38; VIOS, VSA).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 11.  Keeriyadath further teaches the different virtual initiator instance is associated with a second physical initiator component and the virtual initiator instance of the first path is associated with a first physical initiator component different from the second physical initiator component (View Keeriyadath ¶ 69; physical adapters).


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Patent 6,823,477) in view of Keeriyadath (US Patent Application 2015/0278129 A1) and further in view of Aswani (US Patent Application 2011/0239213).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 8.  The combination of teachings above do not explicitly teach the multi-path input-output driver is further configured to categorize the plurality of paths according to the given ones of the plurality of virtual input- output servers corresponding to the given ones of the plurality of virtual initiator instances. 


However, Aswani teaches the multi-path input-output driver is further configured to categorize the plurality of paths according to the given ones of the plurality of virtual input- output servers corresponding to the given ones of the plurality of virtual initiator instances (View Aswani ¶ 91-97; virtual paths). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the multi-path input-output driver is further configured to categorize the plurality of paths according to the given ones of the plurality of virtual input- output servers corresponding to the given ones of the plurality of virtual initiator instances since it is known in the art that multiple paths can be virtual (View Aswani ¶ 91-97).  Such modification would have allowed a virtual instance to be failed over.

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 9.   Aswani further teaches in selecting the second path of the plurality of paths for retrying the at least one input-output operation, the multi-path input-output driver is configured to select as the second path a path of the plurality of paths categorized under a different one of the plurality of virtual input-output servers components than the first path (View Aswani ¶ 6, 63; failover). 



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Doucette et al. (U.S. Patent 11,169,727); teaches a virtual machine on one storage system is coupled in an active/active manner to the datastore on all storage systems in the pod. Each coupling is seen by the virtual machine as an additional path. The virtual machine may utilize any path provided to that virtual machine for I/O access operations with the virtual volume datastore and thus may access the datastore on any storage system in the pod. In addition, if any single storage system becomes unavailable, the virtual machine coupled to the datastore sees that unavailability as a loss of a path and performs a multi-path failover to utilize another, active path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114